06/26/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs May 7, 2019

               STATE OF TENNESSEE v. KATELYN BATEMAN

                 Appeal from the Circuit Court for Cheatham County
                        No. 17964    Larry J. Wallace, Judge


                             No. M2018-01933-CCA-R3-CD


The Defendant, Katelyn Bateman, appeals as of right from the Cheatham County Circuit
Court’s order revoking her community corrections sentence and ordering the Defendant
to serve the remainder of her sentence in confinement. The Defendant argues that the
trial court abused its discretion in ordering the sentence served in confinement rather than
permitting a furlough to the drug court program. Following our review, we affirm the
order of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., J., joined. THOMAS T. WOODALL, J., not participating.

William (“Jake”) Bradley Lockert III, District Public Defender; and Matthew T. Mitchell,
Assistant District Public Defender, for the appellant, Katelyn Bateman.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Assistant
Attorney General; Wendell Ray Crouch, Jr., District Attorney General; and David W.
Wyatt, Assistant District Attorney General, for the appellee, State of Tennessee.

                                     OPINION
                               FACTUAL BACKGROUND

        On October 3, 2016, the Defendant pled guilty to two counts of selling a Schedule
II controlled substance (Oxycodone and Oxymorphone). In exchange, she received
concurrent terms of three years as a Range I, standard offender, and her three-year
effective sentence was to be suspended and served on supervised probation. She was also
ordered to pay a fine, restitution, and court costs. The trial court revoked the Defendant’s
probation on July 25, 2017, for “resisting arrest, public intox[ication], fail[ure] to report
arrest[s], failure to report, [and] failure to pay c[ourt] c[osts] and restitution.” The new
arrests listed in the two probation violation warrants consisted of public intoxication in
Cheatham County on April 12, 2017; public intoxication and resisting arrest in Davidson
County on June 10, 2017; and additional arrests in Cheatham County for public
intoxication, drug possession without a prescription, possession of drug paraphernalia,
and misdemeanor failure to appear. After her probation was revoked, the Defendant was
placed in the Community Corrections Program for supervision.

       A violation of community corrections warrant was issued on March 27, 2018,
wherein it was alleged that the Defendant failed to inform her community corrections
officer before changing her residence, failed to carry out certain instructions given to her
by her community corrections officer, failed a drug screen by testing positive for
marijuana and an opiate, and failed to remain on house arrest. The Defendant admitted
the violations, and her community corrections sentence was partially revoked on May 29,
2018. The trial court resentenced the Defendant to four years and ordered her to serve
ninety days in the county jail before being released to level one community corrections
supervision.

       On July 9, 2018, another revocation warrant was issued. This time the Defendant
was alleged to have failed to report to her community corrections officer and to have used
intoxicants in violation of her conditions of supervision. Regarding the use of
intoxicants, it was stated in the warrant that the Defendant was administered a drug test
on June 21, 2018, and that she tested positive for methamphetamine and marijuana.
According to the Defendant’s community corrections officer, the Defendant also stated
on her admission form that she had smoked marijuana ten to twelve days prior while she
was still incarcerated in the county jail.

       At a subsequent hearing, the Defendant admitted to violating the conditions of her
community corrections sentence. In particular, the Defendant acknowledged that she had
smoked marijuana while she was serving her ninety days in jail following her prior
revocation. The Defendant stated that she “didn’t know that [she] was going to be getting
out” when she smoked marijuana. The Defendant explained that upon her release, she
told her community corrections officer that she would test positive for marijuana. She
claimed that she did not know that the marijuana was laced with methamphetamine and
that methamphetamine was not her “drug of choice.” According to the Defendant, her
community corrections officer told her that they were “not going to move . . . forward
with [her] community corrections, so” she quit reporting.

       The Defendant asked to be granted a furlough to participate in the drug court
program in order to receive treatment for her alcohol problem. According to the
Defendant, she had applied to the drug court program on her initiative and had been
admitted to that program. The Defendant claimed that she had not received any prior
drug rehabilitation treatment and that she wanted to become a “sober, productive member
                                            -2-
of society.” However, the Defendant denied that she had a drug problem and claimed
that her only addiction was to alcohol. In addition, the Defendant admitted that her
sentence had been previously revoked and that this was the third occasion in which she
had violated the conditions of her supervision.

       The trial court denied the Defendant’s request to receive treatment through the
drug court program and fully revoked the Defendant’s sentence, ordering the balance of
her four-year sentence be served in confinement. The trial court noted its belief that the
Defendant had been given “ample opportunities.” She now appeals.

                                      ANALYSIS

       In a rather brief argument, the Defendant contends that the trial court abused its
discretion in ordering her sentence into execution because “the sentence imposed was not
the least severe measure necessary,” and she requests “an opportunity to be furloughed to
drug court.” The State responds that the record supports the trial court’s decision.

       The Tennessee Supreme Court has held that the same principles that apply in the
revocation of probation also apply in the revocation of community corrections. State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). The revocation of community corrections, like
the revocation of probation, rests within the sound discretion of the trial court. Id. An
appellate court will uphold a trial court’s decision to revoke probation or community
corrections absent an abuse of discretion. State v. Beard, 189 S.W.3d 730, 735 (Tenn.
Crim. App. 2005); State v. Webb, 130 S.W.3d 799, 842 (Tenn. Crim. App. 2003)
(quoting Harkins, 811 S.W.2d at 82).

       The community corrections program was created as an alternative to incarceration
that provides flexibility and promotes accountability, while reducing the number of
“nonviolent felony offenders” in the state prison system. Tenn. Code Ann. § 40-36-104;
see also State v. Estep, 854 S.W.2d 124, 126-27 (Tenn. Crim. App. 1992) (“[T]he
community corrections sentence provides a desired degree of flexibility that may be both
beneficial to the defendant yet serve legitimate societal purposes.”). While the program
provides defendants with freedom that would otherwise be removed if the defendant had
been incarcerated, there are specific remedies available to the trial court to ensure that
those who fail to comply with the program are sufficiently penalized for their
noncompliance. See Tenn. Code Ann. § 40-36-106(e)(4).

       Pursuant to Tennessee Code Annotated section 40-35-311(e), the trial court is
required only to find that the violation of a community corrections sentence occurred by a
preponderance of the evidence. Once there is sufficient evidence to establish a violation
of a community corrections sentence, the trial court has the authority to revoke the
community corrections sentence. See Tenn. Code Ann. § 40-36-106(e). The trial court
                                           -3-
may then “resentence the defendant to any appropriate sentencing alternative, including
incarceration, for any period of time up to the maximum sentence provided for the
offense committed, less any time actually served in any community-based alternative to
incarceration.” Tenn. Code Ann. § 40-36-106(e)(4).

       The trial court needed only to find that a revocation of the Defendant’s sentence
was warranted by a preponderance of the evidence. The Defendant does not dispute that
she violated the terms of her community corrections sentence. The Defendant tested
positive for methamphetamine and marijuana immediately after being released from the
county jail on her prior violation. The Defendant attempted to explain her behavior by
stating that she “didn’t know that [she] was going to be getting out” when she smoked
marijuana and that the marijuana she smoked had been laced with methamphetamine.
The Defendant asked the trial court to give her another chance and grant her a furlough to
receive treatment in the drug court program.

        However, the Defendant testified that she did not have a drug problem and only
needed treatment for her alcohol addiction despite her numerous drug-related arrests.
Moreover, the Defendant acknowledged that her sentence had been previously revoked
and that this was the third occasion in which she had violated the conditions of her
supervision. The trial court aptly noted that the Defendant had been given “ample
opportunities.” This court has repeatedly held that “an accused, already on [a suspended
sentence], is not entitled to a second grant of probation or another form of alternative
sentencing.” State v. Dannie Brumfield, No. M2015-01940-CCA-R3-CD, 2016 WL
4251178, at *3 (Tenn. Crim. App. Aug. 10, 2016) (quoting State v. Jeffrey A. Warfield,
No. 01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. Feb. 10, 1999));
see also State v. Timothy A. Johnson, No. M2001-01362-CCA-R3-CD, 2002 WL
242351, at *2 (Tenn. Crim. App. Feb. 11, 2002). Because there was sufficient evidence
that the Defendant violated the terms of her release, the trial court, pursuant to its
discretionary authority, properly revoked the Defendant’s community corrections
sentence and ordered her to serve the balance of her four-year sentence in confinement.
See e.g., State v. Fredrick R. Ross, Jr., No. M2016-02180-CCA-R3-CD, 2018 WL
1152005, at *5 (Tenn. Crim. App. Mar. 5, 2018) (holding that the trial court did not abuse
its discretion in ordering the defendant to serve his sentence in confinement rather than
placing him the drug court program).

                                    CONCLUSION

       Upon consideration of the foregoing and the record as a whole, the trial court’s
order of incarceration is affirmed.

                                                 _________________________________
                                                 D. KELLY THOMAS, JR., JUDGE
                                           -4-